         Case 1:16-cv-06586-LAP Document 253 Filed 08/03/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

STEVEN HUTTER,

                       Plaintiffs,
                                              No. 16 Civ. 6586 (LAP)
-against-
                                                        ORDER
COMMISSIONER DORA SCHRIRO, et
al.,

                       Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

  The Court has reviewed defense counsel’s letter dated July 31,

2020.    (See dkt. no. 252.)     The Court understands that letter to say

that the Law Department represents Ms. Mello and that Ms. Cooke will

respond to Mr. Hutter’s subpoena.            If those understandings are

correct, the extension of time to August 28 to comply with Mr.

Hutter’s subpoena is granted.

  The Clerk of the Court is respectfully directed to mail a copy of

this order to Mr. Hutter.

SO ORDERED.

Dated:       New York, New York
             August 3, 2020

                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
